Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2019

                                      No. 04-19-00297-CV

          IN THE INTEREST OF J.J.C.B.R., J.E.R., AND J.J.D.R., CHILDREN,
                                   Appellant

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01636
                          Honorable Genie Wright, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellant’s brief was originally due to be filed July 8, 2019. On July 8,
2019, appellant filed a motion requesting an extension of time to file her brief. The motion is
GRANTED. Appellant’s brief must be filed no later than July 25, 2019. Given the time
constraints governing the disposition of this appeal, FURTHER REQUESTS FOR
EXTENSIONS OF TIME ARE DISFAVORED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court